Title: To George Washington from David Humphreys, 12 August 1784
From: Humphreys, David
To: Washington, George



L’Orient [France] Augst 12th 1784

Finding there was a Vessel in this port destined for Virginia, I could not take my departure for Paris without informing my dear General of my safe arrival in france after a most delightful passage of twenty four days; and as I cannot give a better discription of the excellent accomodations & beautiful weather which we have had during the whole of our voyage, than I have already given in a Letter in verse to one of my poetical Correspondents, I take the liberty of enclosing a Copy of it for your amusement. Tho I believe your Excellency is not much attached

to Poetry, yet I conceive nothing to be indifferent to you, which is interesting to one who prides himself in having a share in your confidence & friendship; and who feels at the same time a conscious pleasure in doing justice to those laudable efforts which are made by the Officers & Subjects of His most Christian Majesty for strengthening the Amity which so happily subsists between the two Nations, as well as for removing any little prejudice which might still remain among our Countrymen with respect to the cleanliness & accomodations which are to be found on board of vessels in the service of france.
I have not been here long enough, to have acquired as yet any knowledge of Men & Manners, but I do not intend to be idle, and I hope to have the pleasure one day of communicating personally to your Excellency the result of some of my observations.
General Kosciuszko & myself are to set off in a Carriage together for Paris tomorrow—I am now going to see a french Comedy for the first time, & must therefore after offering my best wishes for the happiness of Mrs Washington & the family, take my leave of your Excellency for the present—I have the honor to be With every sentiment of friendship And veneration My dear General Your most Obedient & Most humble Servant

D. Humphreys.


Genl Kosciuszko desires his best respects may be presented to your Exy.

